805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond RATHKA, Plaintiff-Appellee,v.Jay FISHMAN, an individual and Equity Management andResearch, a Michigan corporation, jointly andseverally, Defendants-Appellants,Martin Trepel, Defendant.
No. 86-1874.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1986.

Before JONES, KRUPANSKY and NELSON, Circuit Judges.

ORDER

1
Rathka moves to dismiss this appeal from the district court's order of September 16, 1986.  The order affirmed a magistrate's ruling, denying appellants' motion to disqualify Rathka's trial counsel.  Appellants did not file a response.


2
This Court has jurisdiction of appeals from "final decisions," which ordinarily requires that a party raise all claims of error in a single appeal following a final judgment on the merits.  Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).  There has been no trial, hence no final judgment on the merits.  Furthermore, since this order is reviewable on appeal from a final judgment, it does not fall within the "collateral order" exception, which would subject it to immediate review.  Id. at 379.  See also Richardson-Merrell, Inc. v. Koller, 472 U.S. ---, 105 S.Ct. 2757 (1985);  Flanagan v. United States, 465 U.S. 259 (1984).


3
It is ORDERED that the motion to dismiss is granted.